 


 HCON 43 ENR: Authorizing the use of the Capitol Grounds, the rotunda of the Capitol, and Emancipation Hall in the Capitol Visitor Center for official Congressional events surrounding the visit of His Holiness Pope Francis to the United States Capitol.
U.S. House of Representatives
2015-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. CON. RES. 43 
 
 
May 18, 2015 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of the Capitol Grounds, the rotunda of the Capitol, and Emancipation Hall in the Capitol Visitor Center for official Congressional events surrounding the visit of His Holiness Pope Francis to the United States Capitol. 
 
 
1.Authorization of use of Capitol Grounds for events surrounding visit of His Holiness Pope Francis to United States Capitol 
(a)Authorization of use of Capitol GroundsThe Capitol Grounds may be used for official Congressional events surrounding the visit of His Holiness Pope Francis to the United States Capitol on Thursday, September 24, 2015, or on such other dates as the Speaker of the House of Representatives and the Committee on Rules and Administration of the Senate may jointly designate.  (b)Responsibilities of Capitol Police BoardThe Capitol Police Board shall take such actions as may be necessary to enforce the restrictions applicable to the Capitol Grounds in connection with the events authorized by this section.  
(c)Event preparationsThe Architect of the Capitol is authorized to erect upon the Capitol Grounds such stage, sound amplification devices, and other related structures and equipment as may be required for the events authorized by this section.  2.Authorization of use of rotunda for events surrounding visit of His Holiness Pope Francis to United States CapitolThe rotunda of the United States Capitol is authorized to be used for ceremonies and activities surrounding the visit of His Holiness Pope Francis to the United States Capitol on September 24, 2015, or on such other dates as the Speaker of the House of Representatives and the Committee on Rules and Administration of the Senate may jointly designate. Physical preparations for the conduct of such ceremonies and activities shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.  
3.Authorization of use of Emancipation Hall for events surrounding visit of His Holiness Pope Francis to United States CapitolEmancipation Hall in the Capitol Visitor Center is authorized to be used for ceremonies and activities surrounding the visit of His Holiness Pope Francis to the United States Capitol on September 24, 2015, or on such other dates as the Speaker of the House of Representatives and the Committee on Rules and Administration of the Senate may jointly designate. Physical preparations for the conduct of such ceremonies and activities shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.  4.Arrangements with other departments and agenciesIn carrying out their duties under this concurrent resolution, the Architect of the Capitol and the Capitol Police Board are each authorized to utilize appropriate equipment and services of appropriate personnel of departments and agencies of the Federal Government, under such arrangements as each may enter into with the heads of those departments and agencies in connection with the ceremonies and activities surrounding the visit of His Holiness Pope Francis to the United States Capitol.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
